Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 3, 2021 has been entered.

Response to Amendment
The amendment filed July 5, 2021 has been entered.  Claims 1 and 3 have been amended.  Claims 2, 4-5, and 13-22 are canceled.  Currently, claims 1, 3, 6-12 are pending for examination.

Response to Arguments
Applicant’s arguments, see page 7, filed July 5, 2021, with respect to 35 U.S.C. 112 have been fully considered and are persuasive.  The 35 U.S.C. 112 rejection of claims 1-12 and 21-22 has been withdrawn. 
Applicant’s arguments, see pages 7-8, filed July 5, 2021, with respect to 35 U.S.C. 103 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-12 and 21-22 has been withdrawn.
During the incorporation of claim 5 into independent claim 1, applicant has amended claim 1 to further include limitations not previously recited.  A 35 U.S.C. 112 rejection has been invoked.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6-12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 now recites “a plurality of transceiver modules, a first transceiver module of the plurality of transceiver modules configured to record an EEG signal of the patient by measuring a voltage difference between a second electrode of the plurality of electrodes and a third electrode of the plurality of electrodes simultaneously with injecting the electrical signal to the brain through the first electrode”.  The closest support in the specification has been identified as paragraph [0033] of the published application, where it states, “Simultaneously, electroencephalography (EEG) signals may be recorded via the same electrodes by a number of transceiver modules.”  There is no mention of recording an EEG signal of the patient “by measuring a voltage difference between a second electrode of the plurality of electrodes and a third electrode of the plurality of electrodes”.  A search for the term 
It is further noted that claim 1 has omitted the limitation of the differential amplifier comprising a differential ground node connected to a first output node, as previously recited in claim 5.  It is unclear if this omission was intentional in the recent response.
Claims 3, 6-12 are rejected to for being dependent on claim 1 and failing to remedy the deficiencies of claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “wherein the plurality of electrodes comprise an electroencehalography (EEG) electrode connected to the head of the patient”.  With the amendment to claim 1 reciting simultaneous EEG signals may be recorded simultaneously with injecting the electrical signal to the brain ([0033]), it is now unclear if there is still a separate EEG electrode ([0042]).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-12 are rejected under 35 U.S.C. 112 and it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions. (In re Steele 305 F.2d 859,134 USPQ 292 (CCPA 1962)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ERICA S LEE/Primary Examiner, Art Unit 3792